DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 04/12/2022, 05/02/2022 and 08/22/2022 were filed after the mailing date of the Final Rejection on 11/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 03/15/2022:
Claims 1-2, 4-15, 17 are currently examined.  
Claims 3, 16 are cancelled.
Claims 18-20 are withdrawn.


	Claim Objections
Claims 14-15, 17 are objected to because of the following informalities:  
Claim 14 line 5 recites “at leat”, which appears to have a typographical error and should be “at least”.
	Claims 15 and 17 are objected to due to their dependency on claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 line 1 recites “the composition of claim 3”.  However, claim 3 is cancelled, thus claim 4 is indefinite.
Examiner is treating claim 4 to be dependent on claim 1 and suggests to amend the dependency of claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thibault et al. (US 5,277,702) (“Thibault” hereinafter), as evidenced by Dynys et al. (“Alpha Alumina Formation in Alum-Derived Gamma Alumina”, Journal of the American Ceramic Society, cited in the previous office action) (“Dynys” hereinafter).

Regarding claim 1, Thibault teaches a composition comprising a plurality of abrasive particles comprising alumina (see Thibault at C1 L5-9 teaching the disclosure relates to… platey alumina useful as a lapping powder… “lapping” is a finishing technique that is usually performed on a… lapping machine with abrasive provided in the form of loose particles).  The alumina is taken to meet the claimed composition comprising a plurality of abrasive particles comprising alumina;
wherein the plurality of abrasive particles comprise a median particle size (D50) of at least 5 microns (see Thibault at C7 L52-57 and Fig. 4, also shown below, teaching the particles in the powders according to the disclosure are almost exclusively unbroken, euhedral, platey alumina particles of very uniform size… the particle size distribution… is shown in Fig. 4, also see Thibault at C7 L28-31 teaching the resulting powder was then classified in… air classifier to remove all particles with a size smaller than 6 microns, and see Thibault at C6 L3-9 teaching the de-agglomerated powder is then classified… to the desired particle size range… at the same time, a fines cut is removed such that the final product has a very tight particle size distribution, typically about 90% of the particles having a particle size between 6 and 12 microns, and is essentially free of fragments).

    PNG
    media_image1.png
    691
    1410
    media_image1.png
    Greyscale

	In summary, Thibault teaches particle size distribution (see Thibault at Fig. 4 and C6 L3-9) of alumina particles.  One of ordinary skill in the art would appreciate that the median is 9 (Examiner attached an Excel sheet replicating the particle size distribution in Fig. 4), as defined in the Specification (see Specification at [0032] disclosing the median particle size (D50) is the particle size at the 50th percentile of the particle size distribution, and see Specification at [0031] disclosing the data from the analysis is imported into suitable computer software capable of providing statistical analysis).  Thus, meeting the claimed wherein the plurality of abrasive particles comprise a median particle size (D50) of at least 5 microns;
	wherein a particles size distribution of the plurality of abrasive particles has a variance of at least 3.0 and not greater than 20 (see Thibault at Fig. 4 and C6 L3-9).  One of ordinary skill in the art would appreciate that the variance is 2.9, as defined in the Specification (see Specification at [0040] disclosing the variance, as used herein, is defined as the average of the squared differences from the mean, and can be calculated by a standard Excel function, Examiner attached an Excel sheet replicating the particle size distribution in Fig. 4).  
The variance of 2.9 is close to the claimed wherein a particles size distribution of the plurality of abrasive particles has a variance of at least 3.0 and not greater than 20, and there is no expected difference in the properties in the composition comprising a plurality of abrasive particles having a variance of 2.9 or 3.0.  Thus, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).

	Thibault further teaches that a lightly milled… platey alumina obtained from Lonza AG… a D50 of about 9 microns was classified in… air classifier to screen out essentially all particles with a particle size of 3 microns or less (see Thibault at C6 L60-65), and platey alumina is produced commercially for example by… Lonza, (sold as MNY alumina) among others by controlled calcination of alumina trihydrate… the product is often called “calcined alumina” (see Thibault at C1 L37-41).  The calcined alumina is taken to meet the claimed that the plurality of abrasive particles comprise mesoporosity having an average meso branching index of at least 55 junctions/microns2 as evidenced by Dynys below.
	Dynys evidences that in commercial alum-derived powders, alpha alumina particles are typically wormy (see Dynys at page 445, left column, paragraph 2, sentence 1). Dynys further evidences that the progress of the transformation (gamma-to-alpha) alumina is studied by following the pore size distribution determined by mercury porosimetry because in the untransformed material, nearly all the porosity is between 0.02 and 0.01 µm, in the same size range as the equivalent spherical diameter of the gamma alumina, as calculated from the specific surface areas (see Dynys at page 445, column 1, paragraph 2, 1st and 3rd sentences).  Dynys also evidences that after 90% transformation (to alpha alumina), all the porosity is in the larger size range, suggesting the presence of discrete regions where all of the alumina is in the alpha phase separated by other areas where all of the alumina is in the gamma phase (see Dynys at page 445, column 1, paragraph 2, 6th and 7th sentences and Fig. 5, also shown below).  

    PNG
    media_image2.png
    625
    681
    media_image2.png
    Greyscale

In addition, Dynys evidences a scanning electron micrographs of the interface between the alpha colony and gamma matrix (see Dynys at page 445, Fig. 6B, also shown below), showing a sharp interface between the alpha colonies and the unresolved gamma alumina matrix (see Dynys at page 445 to 446, column 2 to column 1, last sentence to first sentence).  Dynys further evidences that the vermicular morphology of the colonies is strikingly similar to the morphology of the particles within aggregates present in commercial alum-derived powders, and the similarity suggests that these aggregates develop in the gamma-to-alpha transformation during calcination (see Dynys at page 446, column 1, paragraph 3, 1st and 2nd sentences).  And, Dynys evidences that within the colonies, the alpha alumina is extensively interconnected with a continuous pore phase and the porous wormy structure results because the alpha alumina must occupy the same volume originally occupied by the gamma alumina (see Dynys at page 448, Conclusions, paragraph 2, 2nd and 5th sentences).

    PNG
    media_image3.png
    302
    414
    media_image3.png
    Greyscale

In summary, Dynys evidences a porous wormy or branched structure in the gamma-to-alpha alumina transformation and calcination process, similar to the morphology of the particles within aggregates present in commercial alum-derived powders, as taught by Thibault.
One of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that commercial alum-derived powders or “calcined alumina”, as taught by Thibault, would necessarily result in the alumina having a porous wormy or branched structure due to gamma-to-alpha alumina transformation and calcination process.
	Additionally, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the commercially available “calcined alumina” as taught by Thibault, would appear to be substantially similar to the composition comprising alumina abrasive particles of claim 1 and Specification at [0015] (see Specification at [0015] disclosing calcination devices, temperature and time).  Thus, the commercially available “calcined alumina” as taught by Thibault (as evidenced by Dynys) having a plurality of abrasive particles comprise mesoporosity having an average meso branching index of at least 55 junctions/microns2 is expected to follow from the substantially similar composition comprising alumina abrasive particles of claim 1 and Specification at [0015].
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses SEM and ImageJ is provided in the interest of compact prosecution.

Regarding claim 2, Thibault teaches the limitations as applied to claim 1 above, and 
wherein the plurality of abrasive particles further comprise a half 100 percent distribution value (D100-D0)/D50 of not greater than 7.5 (see Thibault at Fig. 4 and C6 L3-9 teaching a particle size distribution of the alumina powders).  
One of ordinary skill in the art would appreciate that based on the particle size distribution taught by Thibault at Fig. 4 would have a D100 of 12, D0 of 1.6, and D50 of 9.  Thus, the half 100 percent distribution value (D100-D0)/D50 is 1.6, which is not greater than 7.5.

Regarding claim 4, Thibault teaches the limitations as applied to claim 1 above, and 
wherein the variance is at least 3.0 and not greater than 8 (see Thibault at Fig. 4 and C6 L3-9 teaching a particle size distribution of the alumina powders).  As mentioned, one of ordinary skill in the art would appreciate that the variance is 2.9, as defined in the Specification (see Specification at [0040] disclosing the variance, as used herein, is defined as the average of the squared differences from the mean, and can be calculated by a standard Excel function, Examiner attached an Excel sheet replicating the particle size distribution in Fig. 4).  
The variance of 2.9 is close to the claimed wherein a particles size distribution of the plurality of abrasive particles has a variance of at least 3.0 and not greater than 20, and there is no expected difference in the properties in the composition comprising a plurality of abrasive particles having a variance of 2.9 or 3.0.  Thus, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).

Regarding claims 8 and 9, Thibault teaches the limitations as applied to claim 1 above, and please see claim 1 rejection utilizing Dynys as evidence because it is incorporated herein. 
As mentioned, one of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that commercial alum-derived powders or “calcined alumina”, as taught by Thibault, would necessarily result in the alumina having a porous wormy or branched structure due to gamma-to-alpha alumina transformation and calcination process.
Additionally, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the commercially available platey “calcined alumina” as taught by Thibault, would appear to be substantially similar to the composition comprising alumina abrasive particles of claim 1 and Specification at [0015] (see Specification at [0015] disclosing calcination devices, temperature and time).  Thus, the commercially available “calcined alumina” as taught by Thibault (as evidenced by Dynys) having wherein the plurality of abrasive particles comprise a porosity of at least 5 vol% (claim 8), and wherein the plurality of abrasive particles has a porosity of at least 30 vol% and not greater than 55 vol% are expected to follow from the substantially similar composition comprising alumina abrasive particles of claim 1 and Specification at [0015].

Regarding claim 11, Thibault teaches the limitations as applied to claim 1 above, and Thibault further teaches wherein the plurality of abrasive particles have an average particle size not greater than 20 microns (see Thibault at Fig. 4 and C6 L3-9 teaching a particle size distribution of the alumina powders).  One of ordinary skill in the art would appreciate that the average particle size is 9, as defined in the Specification (see Specification at [0037] disclosing the mean is the arithmetic mean or average, and see Specification at [0031] disclosing the data from the analysis is imported into suitable computer software capable of providing statistical analysis. Examiner attached an Excel sheet replicating the particle size distribution in Fig. 4).  
The average particle size of 9 meets the claimed wherein the plurality of abrasive particles have an average particle size not greater than 20 microns.

Regarding claim 12, Thibault teaches the limitations as applied to claim 1 above, and Thibault further teaches wherein the composition is a polishing slurry comprising a liquid carrier and the plurality of particles of claim 1 (see Thibault at C7 L61-62 teaching the lapping performance of various products… was determined, and see Thibault at C8 L 9-12 teaching in carrying out the process a lapping slurry comprising… the powder was made in… deionized water), wherein water is taken to meet the claimed carrier liquid, thus the lapping slurry is taken to meet the claimed limitations.

Regarding claim 13, Thibault teaches the limitations as applied to claim 1 above, and Thibault further teaches wherein the plurality of abrasive particles define a monomodal particle size distribution (see Thibault at Fig. 4 illustrating that the particle size distribution of the alumina as taught by Thibault is monomodal).

Claims 5-6, 10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thibault in view of Almatis (Premium Alumina Polishing) (“Almatis” hereinafter), as evidenced by Dynys with respect to claims 14 and 17.

Regarding claims 5 and 6, Thibault teaches the limitations as applied to claim 1 above, and as mentioned Thibault teaches that the alumina is produced commercially for example by… Lonza, (sold as MNY alumina) among others by controlled calcination of alumina trihydrate… the product is often called “calcined alumina” (see Thibault at C1 L37-41).

Thibault does not explicitly teach wherein the plurality of abrasive particles comprise alpha alumina (claim 5), and wherein the plurality of abrasive particles consist essentially of alpha alumina (claim 6).
Like Thibault, Almatis teaches commercially available calcined alumina (see Almatis at page 1, Title teaching calcined aluminas for polishing).  Almatis also teaches that the P-Series calcined aluminas for polishing comprise [Symbol font/0x61]-Al2O3 (or alpha alumina) content of ≥ 70% (see Almatis at page 5, Table, row 8).  The ≥ 70% [Symbol font/0x61]-Al2O3 (or alpha alumina) is taken to meet the claimed wherein the plurality of abrasive particles comprise alpha alumina (claim 5), and wherein the plurality of abrasive particles consist essentially of alpha alumina (claim 6).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that Almatis teaches a commercially available P-Series calcined alumina comprising ≥ 70% [Symbol font/0x61]-Al2O3 (or alpha alumina), which is suitable for polishing.
As such, one of ordinary skill in the art would appreciate that Almatis teaches a commercially available P-Series calcined alumina comprising ≥ 70% [Symbol font/0x61]-Al2O3 (or alpha alumina), which is suitable for polishing, and seek those advantages by replacing the commercially available calcined alumina as taught by Thibault.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the commercially available calcined alumina as taught by Thibault with the commercially available P-Series calcined alumina comprising ≥ 70% [Symbol font/0x61]-Al2O3 (or alpha alumina) as taught by Almatis because it suitable for its intended use, that is for polishing.

Regarding claim 10, Thibault teaches the limitations as applied to claim 1 above, and please see claims 5 and 6 rejection above, as it is incorporated herein.
Almatis further teaches that Almatis supplies a broad portfolio with unique performance in the 9-17 m2/g surface area range (see Almatis at page 5, sentence 1).  The 9-17 m2/g surface area range overlaps the claimed wherein the plurality of abrasive particles comprise an average surface area of at least 4 m2/g and not greater than 20 m2/g.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
	
Regarding claim 14, Thibault teaches a composition comprising a plurality of abrasive particles comprising alumina (see Thibault at C1 L5-9 teaching the disclosure relates to… platey alumina useful as a lapping powder… “lapping” is a finishing technique that is usually performed on a… lapping machine with abrasive provided in the form of loose particles).  The alumina is taken to meet the claimed composition comprising a plurality of abrasive particles comprising alumina;
wherein the plurality of abrasive particles comprise:
a porosity of at least 5 vol% (please see claim 1 rejection above, in particular utilizing Dynys as evidence because it is incorporated herein). 
As mentioned, one of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that commercial alum-derived powders or “calcined alumina”, as taught by Thibault, would necessarily result in the alumina having a porous wormy or branched structure due to gamma-to-alpha alumina transformation and calcination process.
Additionally, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the commercially available “calcined alumina” as taught by Thibault, would appear to be substantially similar to the composition comprising alumina abrasive particles of claim 14 and Specification at [0015] (see Specification at [0015] disclosing calcination devices, temperature and time).  Thus, the commercially available “calcined alumina” as taught by Thibault (as evidenced by Dynys) having a plurality of abrasive particles comprise a porosity of at least 5 vol% is expected to follow from the substantially similar composition comprising alumina abrasive particles of claim 1 and Specification at [0015];

a median particle size (D50) of at least 5 microns (see Thibault at C7 L52-57 and Fig. 4, teaching the particles in the powders according to the disclosure are almost exclusively unbroken, euhedral, platey alumina particles of very uniform size… the particle size distribution… is shown in Fig. 4, also see Thibault at C7 L28-31 teaching the resulting powder was then classified in… air classifier to remove all particles with a size smaller than 6 microns, and see Thibault at C6 L3-9 teaching the de-agglomerated powder is then classified… to the desired particle size range… at the same time, a fines cut is removed such that the final product has a very tight particle size distribution, typically about 90% of the particles having a particle size between 6 and 12 microns, and is essentially free of fragments).
In summary, Thibault teaches particle size distribution (see Thibault at Fig. 4 and C6 L3-9).  One of ordinary skill in the art would appreciate that the median is 9 (Examiner attached an Excel sheet replicating the particle size distribution in Fig. 4), as defined in the Specification (see Specification at [0032] disclosing the median particle size (D50) is the particle size at the 50th percentile of the particle size distribution, and see Specification at [0031] disclosing the data from the analysis is imported into suitable computer software capable of providing statistical analysis).  Thus, meeting the claimed wherein the plurality of abrasive particles comprise a median particle size (D50) of at least 5 microns;

a half 100 percent distribution value (D100-D0)/D50 of not greater than 7.5 (see Thibault at Fig. 4 and C6 L3-9 teaching a particle size distribution of the alumina powders).  
One of ordinary skill in the art would appreciate that based on the particle size distribution taught by Thibault at Fig. 4 would have a D100 of 12, D0 of 1.6, and D50 of 9.  Thus, the half 100 percent distribution value (D100-D0)/D50 is 1.6, which is not greater than 7.5.

Thibault does not explicitly teach a material of the plurality of abrasive particles comprises at least 90 wt% alpha alumina (please see claims 5 and 6 rejection above, as it is incorporated herein).
In summary, the P-Series calcined aluminas for polishing comprise [Symbol font/0x61]-Al2O3 (or alpha alumina) content of ≥ 70% (see Almatis at page 5, Table, row 8).  The ≥ 70% [Symbol font/0x61]-Al2O3 (or alpha alumina) overlaps with the claimed at least 90 wt% alpha alumina.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the commercially available calcined alumina as taught by Thibault with the commercially available P-Series calcined alumina comprising ≥ 70% [Symbol font/0x61]-Al2O3 (or alpha alumina) as taught by Almatis because it suitable for its intended use, that is for polishing.

Regarding claim 15, Thibault in view of Almatis teaches the limitations as applied to claim 14 above, and Thibault in view of Almatis teaches wherein the abrasive particles consist essentially of alpha alumina (see Almatis at page 5, Table, row 8 teaching P-Series calcined aluminas for polishing comprise [Symbol font/0x61]-Al2O3 (or alpha alumina) content of ≥ 70%).  The ≥ 70% [Symbol font/0x61]-Al2O3 (or alpha alumina) is taken to meet the claimed wherein the plurality of abrasive particles consist essentially of alpha alumina.

Regarding claim 17, Thibault in view of Almatis teaches the limitations as applied to claim 14 above, and Thibault in view of Almatis, as evidenced by Dynys teaches wherein the average meso branching index is at least 55 junctions/microns2 (please see claim 1 rejection above, in particular the use of Dynys as evidence as it is incorporated herein).
In summary, Dynys evidences a porous wormy or branched structure in the gamma-to-alpha alumina transformation and calcination process, similar to the morphology of the particles within aggregates present in commercial alum-derived powders, as taught by Thibault in view of Almatis.
One of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that commercial alum-derived powders or “calcined alumina”, as taught by Thibault in view of Almatis, would necessarily result in the alumina having a porous wormy or branched structure due to gamma-to-alpha alumina transformation and calcination process.
Additionally, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the commercially available calcined alumina (P-Series) as taught by Thibault in view of Almatis, would appear to be substantially similar to the composition comprising alumina abrasive particles of claims 14 and 17).  Thus, the commercially available platey as taught by Thibault in view of Almatis (as evidenced by Dynys) having a plurality of abrasive particles comprise mesoporosity having an average meso branching index of at least 55 junctions/microns2 is expected to follow from the substantially similar composition comprising alumina abrasive particles of claim 1 and Specification at [0015].
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses SEM and ImageJ is provided in the interest of compact prosecution.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Thibault teaches the limitations as applied to claim 1 above, and Thibault teaches that fines cut is removed such that the final product has a very tight particle size distribution (see Thibault at C6 L5-6).  The particle size distribution at Fig. 4 as taught by Thibault illustrates skewness of -1.0.
Skewness is defined in the Specification at [0038] as a measure of the asymmetry of the probability distribution of a real-valued random variable about its mean… the skewness values… are reported only as positive values for ease of reference… however, it will be appreciated that the skewness values can have either a positive or negative value, depending on the asymmetry from the mean.
 Thibault does not explicitly teach wherein the plurality of abrasive particles comprise a skewness of at least 2.5.  Additionally, there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify the Thibault as claimed.



Response to Arguments
Applicant’s amendments that incorporated the variance in claim 1, and median in claim 14 have obviated the rejection based on the teachings of Guo and Withers.  However, upon further consideration, a new ground of rejection is set forth for the amended claims 1 and 14, as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735